                                                                      NO. 908.
                          TRAFLET FABIANDocument 42 Filed 02/26/19 Page                                      P.   2
FEB. 25. 2019 Case
              3:40PM1:18-cv-11169-VM                                     1 of 3



                                                                                                     COPY FOR YOUR
                                          TRAFLET & FABIAN                                            INFORMATION
                                              ATTORNEYS AT LAW
                                              Carriage Court Two                      NEW YORK OFFICE
 Stephen G. Traflet                            264 South Street                    1001 Avenue of the Americas
 straflet•aJrraflctfahian.com
                                         Morristown, New Jersey 07960                       I 1th Floor
   Admitted in N.J. & N.Y.                                                         New York, New York 10018
                                           Telephone (973) 631-6222                    Tel (212) 244-6199
                                           Facsimile (973) 631-6226                    Fax (212) 859-7313




                                                                   Febroary 25, 2019

                                                                                       l''l'l(' SD\Y
     VIA FACSIMILE AND E-MAIL
     Daniel C. Burke, Esq.                                                             D: ;ClJl\lL!Vf
     Bernstein Liebhard, LLP                                                           ELECTRONICALL y FILED
     l 0 East 40th Street                                                              Doc Ii·
                                                                                           ' . -·-·---;;tl.'D"f,H--J-...,...._
     New York, NY 10016
                                                                                       DA'J I ! !LLi.J:


                Re:         Sabol v. Bayer HealthCare Pharmaceuticals, Inc., er al.
                            Civil Action No. l: 18-cv-11169


     Dear Mr. Buzke:

             Pursuant to the Honorable Victor Marrero's Individual Rules, Defendants GE Healthcare
     Inc. and General Electric Company (collectively, "GEHC") submit this letter regarding Plaintiff
     Marcia Sabol ("Plaintiff") setting forth the grounds upon which the Court should dismiss
     Plaintiff's Complaint ("Complaint") under Federal Rule of Procedure 12(b)(6).

             To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a plaintiffs complaint
     '"must contain sufficient factual matter, accepted as true, to state claim to relief that is plausible
     on its face." Jcahn Sch. of Med at Ji1ounr Sinai v. Neurocrine Biosciences, Inc., 191 F. Supp. 3d
     322, 328 (S.D.N.Y. 2016) (quoting Bell At!. Corp. v. T11,1ombly, 550 U.S. 544, 570 (2007)). A
     claim has facial plausibility when the plaintiff pleads factual content that allows the court to
     draw the reasonable inference that the defendant is liable for the misconduct alleged. Ashcroft v.
     Iqbal, 556 U.S. 662, 678 (2009). Plaintiffs claims fails to meet the standards required by Rule
      12(b)(6) for the reasons set forth below.

     I.         PLAINTIFF ALLEGES ONLY CONCLUSORY ALLEGATIONS

              Plaintiff alleges she received injections of gadolinium-based contrast agents (''GBCA"),
     including Ornniscan. As a result of her injections, she raises two claims against Defendants: (1)
     strict product liability - failure to warn and (2) negligence. "Where liability is predicated on a
     failure to warn, New York views negligence and strict liability claims as equivalent." Anderson
     v. Hedstrom Corp., 76 F. Supp. 2d 422, 439-40 (S.D.N.Y. 1999). "A manufacturer has a duty to
                                                                      NO. 908                 P. 3
FEB. 25. 2019 Case        TRAFLET FABIANDocument 42 Filed 02/26/19 Page
              3:40PM1:18-cv-11169-VM                                    2 of 3



    Daniel C. Burke, Esq.
    February 25, 2019
    Page 12

    warn against latent dangers resulting from foreseeable uses of its product of which    it knew or
    should have known.') Id (internal citation omitted). To state a prima facie claim for failure to
    warn, "[a] plaintiff must demonstrate (1] that the warning was inadequate and (2] that the failure
    to adequately warn of the dangers of the drug was a proximate cause of his or her injuries."
    Chandler v. Janssen Pharm., Inc., 322 F. Supp. 3d 314, 322-23 (E.D.N.Y. 2018) (internal
    citation omitted).

            Plaintiff's failure-to-warn claims are premised upon little more than conclusory
    allegations. For example, Plaintiff's negligence claim states that GEHC "breached their duty of
    reasonable care to Plaintiff in that they negligently promoted, marketed, distributed, and/or
    labeled [Omniscan]." (Com.pl. iI 110). Plaintiff further alleges that Omniscan was promoted in
    "an overly aggressive, deceitful, and fraudulent manner'' and, yet, does not provide any factual
    allegations to show how Omniscan was marketed to Plaintiff, what her healthcare providers said
    about the product, or the risks she was aware of. (See id at ,I 111 (d).)

            Further, Plaintiff does not link any defect in the manufacture, design, or warnings that
    accompanied Omniscan with her own injuries. Plaintiff further suggests that macrocyclic
    GBCAs are a safer alternative, without providing any facts to show how a macrocyclic GBCA
    would have not caused her alleged symptoms. (See id. at 11 51, 60.) Plaintiff also does not state
    the risks of using macrocyclic agents nor that, if available to her, she would have chosen a
    macrocylic agent instead of Omniscan. GEHC requires sufficient factual detail of Plaintiff's
    claims in order to "adequately prepare a defense." See T1,1,·ombly, 550 U.S. at 555.

    II.    PLAINTIFF ALLEGES NO SPECIFIC INJURY AND THEREFORE HAS NOT
           ALLEGED ANY CAUSATION

           For causation, a plaintiff must prove both general and specific causation. Ruggiero v.
    Warner-Lambert Co., 424 F.3d 249,251 n.1 (2d Cir. 2005). "General causation bears on whether
    the type of injury at issue can be caused or exacerbated by the defendant's product. 'Specific'
    causation bears on whether, in the particular instance, the injury actually was caused or
    exacerbated by the defendant's product." Id. Plaintiffs Complaint does not include specific
    allegations related to general or specific causation, so her claims must fail.

            Plaintiff does not and cannot allege any disease caused by Omn.iscan for which Plaintiff
    is at risk. Plaintiff admits she had normal renal function, and thus cannot have Nephrogenic
    Systemic Fibrosis, a recognized disease for individuals with impaired kidney function. (See
    Compl. at ~ 1.8.) Rather, because GBCAs are associated with a distinct disease in a distinct
    population that does not include Plaintiff, Plaintiff attempts to bootstrap her claims here by
    alleging the existence of an unnamed "disease that [is] associated with gadolinium other than
    NSF." (Id. at~ 74.) No such "disease" has not been accepted by the FDA or the relevant medical
    comn1unity. Indeed, they have rejected any evidence of association. This is particularly true in
    light of the FDA's recent statement on the safety of gadolinium. "Gadolinium retention has not
    been linked to adverse health effects in patients with normal kidney function, and we have
    concluded that the benefit of all approved GBCAs continues to outweigh any potential
_ _ _ _ _ _ _ _ _ _ _T_R_A-FL-ET=---=-FA-:B~lA-:-N----------~N 0. 903                                     1          P. 4
        FEB. 25. 2019 Case
                      3:40PM1:18-cv-11169-VM Document 42 Filed 02/26/19 Page 3 of 3


             Daniel C. Burke, Esq.
             February 25, 2019
             Page   13
             risks." 1 Given that the FDA has expressly rejected the premise of any association, let alone a
             causal link, between gadolinium retention and any alleged resulting disease process, Plaintiff has
             not and cannot plead substantial facts in support of her claims.

                    Plaintiff also does not allege any facts to support specific causation. See Ohuche v. Merck
             & Co., 903 F. Supp. 2d 143, 151 (S.D.N.Y. 2012) C'A plaintiff proceeding under a failure-to-
             warn theory in New York must demonstrate that the failure to warn adequately of the dangers of
             a product was a proximate cause of his or her injuries."); Nealy v. US. Surgical Corp., 587 F.
             Supp. 2d 579, 583 (S.D.N.Y. 2008) ("Causation is an essential element of any negligence
             claim"). Here, Plaintiff simply claims: (1) she received a gadolinium-based contrast agent,
             Omniscan, (2) she allegedly suffers from an unnamed "disease that [is] associated with
             gadolinium other than NSF," and (3) studies have observed that gadolinium can be retained in
             the body. (See Compl. ,r,r 16, 74, and 75 .) Plaintiff does not allege any actual injury, objective
             medical symptoms, or medical diagnosis resulting from this alleged retention. (See id. at ,i 16.)

                      Even if Plaintiff adequately pled her failure-to-warn claims, New York courts apply the
             learned intennediary doctrine on such claims in the context of prescription drugs. "Under the
             learned intern1ediary doctrine, the duty to warn runs from the drug manufacturer to the treating
             physician-not the patient." In. re Fosamax Prod. Liab. Litig., 688 F, Supp. 2d 259, 265
             (S.D.N.Y. 2010) (internal citation omitted). "The causation inquiry therefore focuses on the
             hypothetical actions of Plaintiffs treating physician had he been provided a proper warning." Id.
             As a result, if Plaintiffs physician prescribed Omniscan using his or her medical judgment,
             Plaintiff cannot recover unless her physician would have prescribed a different product based on
             an alternative warning. See id. Plaintiff makes no such allegations. FUrther, the FDA has
             instituted class labeling for all GBCAs, making any such claim by Plaintiff impossible. Thus,
             this Court should dismiss Plaintiffs strict liability and negligence claims.

                     Plaintiff's claims are uriclear and unsupported by any well-pleaded facts, as Plaintiff
             instead relies primarily on conclusory allegations. For the foregoing reasons, GEHC will request
             that the Court grant its forthcoming Rule 12(b)(6) motion to dismiss.
         The Clerk of Court is directed to enter into the public record
         ~this f)·:ion the letter abo:'J:_submitted to the Coun by Very   ruly yours,
        ~EH- C ~~ £c.'-~c.eg ~V!. .
         SO ORDERED.



                   DATE
             cc:    The H-0n ble 1ctor Manero (via facsimi e)
                    All Counsel of Record (By Email)



                     1
                       U.S. Food & Drug Administration, FDA Drug Safety Communication: FDA warns that gadolinium-based
             contrasr agents (GBCAs) are retained in the body; requires new class warnings, Dec. 19, 2017,
             https://,\""'"w.fda.gov/Drugs1DrugSafety/ucm589213.htm (last visited Feb. 19, 2018) (emphasis added).
